ORDER
PER CURIAM
Michael Jackson appeals the circuit court’s judgment denying his motion seeking an inquiry into abandonment by counsel and re-opening of Rule 29.15 post-con*355viction proceedings. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for- their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).